Attorney’s Docket Number: QCOM-3958US (194419)
Filing Date: 5/8/2020
Claimed Priority Date: 9/20/2019 (US 62/903,378)
Applicant(s): Yeon et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 7/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 7/26/2022, responding to the Office action in paper no. 7, mailed on 5/2/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-26.
Election/Restrictions
Amended claims 11, 12, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the replies filed on 10/14/2021 and 4/4/2022.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. as obvious over Sidharth (US 2019/0035749).

Regarding claim 1, Sidharth (see, e.g., figs. 2B and 1B) shows a package 250 comprising:
A substrate 202 comprising first and second surfaces and a plurality of interconnects 106,114,116
A first antenna device 220 coupled to the first surface through a first plurality of solder interconnects 152
An integrated device 208 coupled to the second surface
A shield 214 over the second surface comprising an electromagnetic interference (EMI) shield
wherein a portion of the antenna device does not vertically overlap with any portion of the substrate.
Regarding claim 2, Sidharth (see, e.g., fig. 2B) shows the package further comprises an encapsulation layer 212 over the second surface of the substrate and encapsulating the device 208.
Regarding claim 3, Sidharth (see, e.g., fig. 2B) shows that the shield 214 is formed over a surface of the encapsulation layer 212.
Regarding claim 13, Sidharth (see, e.g., fig. 2B, par. 0029 and 0047) shows that the first antenna device 220 is configured to transmit and receive signals, wherein the antenna device comprises:
At least one dielectric layer 130
At least one interconnect 224 configured as an antenna
A first plurality of pads 222 configured to provide at least one electrical path for ground
A second plurality of pads 222 configured to provide at least one electrical path for antenna signals
Regarding claim 14, Sidharth teaches the dielectric  comprising a ceramic, but fails to specify the ceramics to be LTCC or HTCC.  However, these are two different methods of forming the dielectric, and they are considered to be intermediate steps that do not affect the structure of the package.  Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to form the ceramic of Sidharth using LTCC of HTCC because these are intermediate method steps that do not affect the structure of the package.
As to the grounds of rejection under section 103, see MPEP § 2113, which discusses the handling of “product by process” claims and recommends the alternative (§ 102/ § 103) grounds of rejection.
Regarding claim 16, Sidharth (see, e.g., par.0075) teaches that the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistance, a fixed location terminal, a table computer, a computer, a wearable device, a laptop computer, and a device in an automotive vehicle.
Regarding claim 17, Sidharth (see, e.g., figs. 2B and 1B) shows an apparatus 250 comprising:
A substrate 202 comprising first and second surfaces and a plurality of interconnects 106,114,116
First means 220 for transmitting and receiving a first signal, and coupled to the first surface through a first plurality of solder interconnects 152
An integrated device 208 coupled to the second surface
Means 214 for shielding formed over the second surface configured to provide EMI shielding
wherein a portion of the first means for transmitting and receiving a first signal does not vertically overlap with any portion of the substrate.
Regarding claim 18, Sidharth (see, e.g., fig. 2B) shows the apparatus further comprising means for encapsulation 212 located over the second surface of the substrate 202 and encapsulating the integrated device 208.
Regarding claim 19, Sidharth (see, e.g., fig. 2B) shows that the means for shielding 214 is formed over a surface of the means for encapsulation 212.
Claims 4, 7, 8, 10, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sidharth in view of Dalmia (US 2019/0372198).

Regarding claims 4 and 20, Sidharth shows most aspects of the instant invention including a shield over the second surface of the substrate.  He, however, fails to show the shield over a side surface of the substrate, wherein a side portion of the first antenna is free of the shield.  Dalmia (see, e.g., fig. 16), in a similar package to Sidharth, also shows a shield 152 formed over a second surface of a substrate 134.  Dalmia also shows forming the shield 152 over a side surface of the substrate, wherein a side portion of the antenna 104(110) is free of the shield.  The shield is disposed around the integrated devices and the substrate to provide electromagnetic shielding for the IC package (see, e.g., Dalmia: par. 0051//ll.36-39).
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the shield of Sidharth formed over the side surface of the substrate to provide electromagnetic shielding for the IC package, as taught by Dalmia.
Regarding claims 7 and 23, Sidharth shows most aspects of the instant invention including a first antenna device coupled to the substrate.  He, however, fails to show the package comprising a second antenna device also coupled to the substrate through solder interconnects.  Dalmia (see, e.g., par.0040/ll.1-5), on the other hand, teaches that a second antenna device would allow the package of Sidharth to support multiple communication bands.
Accordingly, it would have been obvious at the time of filing to one of ordinary skill in the art to have a second antenna device in the package of Sidharth, as suggested by Dalmia, to allow the package to support multiple communication bands.
Regarding claims 8 and 24, Dalmia (see, e.g., fig. 4 and 21) shows a package 100 having first and second antenna devices 104.  He, however, fails to specify the antenna devices having different dimensions.  However, dimension differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicants have not established the criticality (see next paragraph below) of the claimed dimensions, it would have been obvious to one of ordinary skill in the art to use these values in the device of Sidharth/Dalmia.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Dalmia (see, e.g., par.0040) teaches that the antenna devices are configured to transmit and receive signals at first and second frequencies, respectively.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sidharth in view of Kim (US 2020/0112081).

Regarding claim 14, Sidharth (see, e.g., fig. 1B) shows most aspects of the instant invention including the first antenna device comprising at least one dielectric layer 130 and one interconnect 152.  Sidharth (see, e.g., par. 0030/ll.13-18) further teaches the dielectric layer comprising FR-4 and glass, but fails to specify the dielectric layer being an LTCC ceramic or an HTCC ceramic.  Kim (see, e.g., par.0058), on the other hand, teaches an LTCC ceramic to be an equivalent dielectric material to the materials in Sidharth.  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to use an LTCC ceramic, glass or FR-4 in Sidharth’s dielectric layer because these were recognized in the semiconductor art as equivalent dielectrics for their use in antenna devices, as taught by Kim, and selecting among known equivalents would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 5, 6, 15, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection applied in the present rejection of record.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        						
MDP/mdp
November 15, 2022